Citation Nr: 1338251	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-41 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for coronary artery disease, claimed as a heart condition.

2.  Entitlement to a brain condition, to include an aneurysm.   


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The appellant had active duty for training (ADT) from November 5, 2008, to February 5, 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2013.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain new VA examinations addressing the complex medical questions raised by the case.

The appellant contends that he has coronary artery disease (CAD) and a brain aneurysm that either began directly during or were aggravated by the stress and rigors of basic training during his ADT.  He underwent VA examinations in March 2009, but these examinations are not sufficient to resolve the appeal.  They do not address the central questions here concerning whether the claimed conditions preexisted the appellant's service and, if so, whether they were aggravated therein.  As such, new examinations are necessary.  

A. CAD

Because "veteran" status has not yet been achieved, the appellant bears the burden of proving "veteran" status by establishing both that (1) "the preexisting disability worsened in service" and (2) "that such worsening was beyond the natural progression of the disease."  Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010); see also 38 U.S.C.A. §§ 1111, 1153 (West 2002).  

The appellant was 39 years old when he entered active service and was ordered to "initial active duty for training" (abbreviated in his orders as "IADT") for completion of advanced individual training.    He completed a prescreen medical history report in June 2008, at which time he denied a history of all medical conditions; the only positive response was a history of smoking cigarettes.  His service entrance examination included lab testing in June 2008, which showed high total cholesterol and high LDL cholesterol.  

The appellant was initially seen at the emergency room on November 28, 2008, which was approximately 23 days into his training.  He was evaluated for chest pain for one week, plus near syncope and shortness of breath.  He was noted to have a past history of high blood pressure and tobacco use (2 ppd for 24 years).  From the emergency room, he was admitted to the intensive care unit ("ICU") for further evaluation.  At discharge from the hospital, it was further noted that he had never experienced this pain prior to the past two weeks.  

He then underwent a stress test on December 2, 2008, which revealed a small area of very mild inferoapical left ventricular wall reversible ischemia without dyskinesis.  Next, a cardiac catheterization was performed on December 17, 2008, and this revealed mild nonobstructive CAD.  

A December 18, 2008 health record shows that the appellant "was identified as having an EPTS condition."  He was "unable to train[] due to chest pain with exertion.  A diagnosis of chest pain with CAD was made.  This was found to exist prior to service, but was not service aggravated.  He was recommended for separation because he did not meet the medical fitness standards for enlistment.  He also completed a report of medical assessment on that date, and marked that his overall health was worse.  The reviewing doctor noted that he had "[n]o other medical issues."  

He was then recommended for discharge.  In connection with the separation proceedings, he completed a sworn statement declaring that he did not give any information to his recruiter about this condition because he "wasn't awear [sic] of this condition."  

In connection with the current claim, the appellant underwent a VA examination in March 2009. This examiner reviewed the appellant's history, including his past tobacco use, remarking that the appellant "wants to blame any demonstrated [CAD] on everything else but smoking."  The examiner concluded that the appellant's CAD was "first recognized during his military service."  

In other words, the examiner appears to attribute the appellant's CAD to smoking, but does not address the likely time of onset, nor whether the condition was worsened during his ADT.  

B. Aneurysm

While hospitalized during service (for chest pain), the Veteran underwent a head computed tomography (CT) scan on November 28, 2008.  This test showed a .45 cm aneurysm of the left anterior cerebral artery with calcifications within its wall; no edema and no subarachnoid hemorrhage; no acute bleed or no mass effect.    

In connection with the instant claim, a March 2009 VA examiner found that the appellant "apparently had a history of an aneurysm, non-ruptured."  The assessment was history of aneurysm, asymptomatic.  The examiner concluded that it is as least as likely as not that this aneurysm was diagnosed in the service as apparently this occurred in the service.  No further diagnostic testing was warranted, and he is asymptomatic.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination(s) with an appropriate examiner to determine the nature and likely etiology of the claimed heart condition.  

Accordingly, the examiner is asked to review the pertinent evidence, including the appellant's lay assertions, and also undertake any indicated studies, as deemed appropriate.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then separately and specifically address each of the following questions:

(a)  Did the appellant's heart disease preexist his entrance into service in November 2008?  

(b) If yes, did the preexisting condition worsen during his service?  

(c) If the preexisting condition worsened during service, was such worsening beyond the natural progression of the disease?

(d) If you determine that the condition worsened during service beyond the natural progress of the disease, but due to tobacco use, is there nonetheless any degree of worsening that is *not* attributable to the tobacco use during service?  In other words, did any factor(s) other than his smoking cause or contribute to the in-service worsening?  The examiner is asked to particularly address the appellant's concern that the stress and rigors of basic training caused his heart condition to increase in severity.  

Please articulate the reasoning underpinning your opinion on each of these three questions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The resulting report of the examination should be prepared and associated with the claims file.

2.  Arrange for a VA examination(s) with an appropriate examiner to determine the nature and likely etiology of the claimed brain condition.  

Accordingly, the examiner is asked to review the pertinent evidence, including the appellant's lay assertions, and also undertake any indicated studies, as deemed appropriate.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then separately and specifically address each of the following questions:

(a)  Did the appellant's brain condition, particularly his aneurysm, preexist his entrance into service in November 2008?  

(b) If yes, did the preexisting condition worsen during his service?  In answering this question, the examiner is particularly asked to address the appellant's concern that the stress and rigors of basic training caused his brain condition to increase in severity.

(c) If the preexisting condition worsened during service, was such worsening beyond the natural progression of the disease?

Please articulate the reasoning underpinning your opinion on each of these three questions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how those facts and information justify your opinion.  The resulting report of the examination should be prepared and associated with the claims file.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
James Ridgway
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


